UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: August 12, 2017 to September 12, Commission File Number of issuing entity: 333-206705-09 Central Index Key Number of issuing entity: 0001706403 DBJPM 2017-C6 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206705 Central Index Key Number of depositor: 0001013454 Deutsche Mortgage & Asset Receiving Corporation (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541294 German American Capital Corporation (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000835271 JPMorgan Chase Bank, National Association (Exact name of sponsor as specified in its charter) Lainie Kaye (212) 250-2500 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4032167 38-4040947 38-7187263 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A-1 X A-2 X A-3 X A-SB X A-4 X A-5 X X-A X A-M X B X C X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Part I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On September 12, 2017, a distribution was made to holders of the certificates issued by DBJPM 2017-C6 Mortgage Trust. The distribution report is attached as an Exhibit to this Form 10-D, please see Item 10(b), Exhibit 99.1 for the related information. The following table presents the loss information for the trust assets for the DBJPM 2017-C6 Mortgage Trust in accordance with Item 1100(b) as required by Item 1121(a)(9) of Regulation AB: Loss Information as reported on September 12, 2017 Number of Delinquencies 30+ days % of Delinquencies 30+ days by Pool Balance Number of Loans/REOs with Losses Average Net Loss 1 1.33% 0 N/A No assets securitized by Deutsche Mortgage & Asset Receiving Corporation (the "Depositor") and held by DBJPM 2017-C6 Mortgage Trust were the subject of a demand to repurchase for breach of the representations and warranties contained in the underlying transaction documents during the distribution period from August 12, 2017 to September 12, The Depositor filed its most recent Form ABS-15G in accordance with Rule 15Ga-1 under the Securities Exchange Act of 1934 (a “Rule 15Ga-1 Form ABS-15G”) on February 14, 2017. The CIK number for the Depositor is 0001013454. German American Capital Corporation ("GACC"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 14, 2017. The CIK number of GACC is JPMorgan Chase Bank, National Association ("JPM"), one of the sponsors, has filed a Form ABS-15G pursuant to Rule 15Ga-1 under the Securities Exchange Act of 1934 on February 10, 2017. The CIK number of JPM is 0000835271. Item 1A. Asset-Level Information. ABS Asset Data File (filed as Exhibit 102 to the registrant’s Form ABS-EE filed on September 26, 2017 under Commission File No. 333-206705-09 and incorporated by reference herein). ABS Asset Related Document (filed as Exhibit 103 to the registrant’s Form ABS-EE filed on September 26, 2017 under Commission File No. 333-206705-09 and incorporated by reference herein). Part II - OTHER INFORMATION Item 10. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: Monthly report distributed to holders of the certificates issued by DBJPM 2017-C6 Mortgage Trust, relating to the September 12, 2017 distribution. ABS Asset Data File (filed as Exhibit 102 to the registrant’s Form ABS-EE filed on September 26, 2017 under Commission File No. 333-206705-09 and incorporated by reference herein). ABS Asset Related Document (filed as Exhibit 103 to the registrant’s Form ABS-EE filed on September 26, 2017 under Commission File No. 333-206705-09 and incorporated by reference herein). (b) The exhibits required to be filed by the Registrant pursuant to this Form are listed above and in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Deutsche Mortgage & Asset Receiving Corporation (Depositor) /s/ Helaine M. Kaplan Helaine M. Kaplan, President Date: September 26, 2017 /s/ Andrew Mullin Andrew Mullin, Vice President, Treasurer, Chief Financial Officer and Chief Accounting Officer Date: September 26, 2017 EXHIBIT INDEX Exhibit
